Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-2, 5-7 and 24-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches limitations as noted in the previous Office Action.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
A method comprising: 
a server transmitting information to a client to recommend a content in a content set from a content pool to a user of the client based on an average recommendation probability determined by the server, the content pool including a plurality of content sets, a respective content set from the plurality of content sets containing contents of a corresponding type; 
the server receiving information from the client to collect feedback information on the recommended content from the client based on at least one of a frequency that represents a quantity of content interaction occurrences or a timing that represents times of the content interaction occurrences, the feedback information including display information and click information, the display information including displaying frequency and displaying timing of the recommended content on the client, the click information including clicking frequency and clicking timing of the recommended content on the client;
the server determining a sequence of preferred contents from contents in the content set according to the feedback information, the determining the sequence of the preferred contents from the contents in the content set according to the feedback information including performing a processing according to the feedback information of which the displaying timing and the clicking timing are within a predetermined time period, the processing including: 
determining a first content having a highest attention degree among the contents of which displaying frequencies exceed a predetermined threshold, a respective attention degree being associated with a ratio of a respective clicking frequency to a respective displaying frequency of a respective content; 
assigning a recommendation probability to one or more second contents of which displaying frequencies are less than the predetermined threshold; 
determining a preferable recommendation probability based on the recommendation probability; 
assigning the preferable recommendation probability to the first content; and 
selecting one content from the first content and the one or more second contents based on the recommendation probability and the preferable recommendation probability as a first preferred content in the sequence of preferred contents; and 
the server transmitting information to the client to recommend [[a]]one or more contents to the user based on the sequence of preferred contents..

as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
None of the prior art of record teaches “the server determining a sequence of preferred contents from contents in the content set according to the feedback information, the determining the sequence of the preferred contents from the contents in the content set according to the feedback information including performing a processing according to the feedback information of which the displaying timing and the clicking timing are within a predetermined time period, the processing including: determining a first content having a highest attention degree among the contents of which displaying frequencies exceed a predetermined threshold, a respective attention degree being associated with a ratio of a respective clicking frequency to a respective displaying frequency of a respective content; assigning a recommendation probability to one or more second contents of which displaying frequencies are less than the predetermined threshold; determining a preferable recommendation probability based on the recommendation probability; assigning the preferable recommendation probability to the first content; and selecting one content from the first content and the one or more second contents based on the recommendation probability and the preferable recommendation probability as a first preferred content in the sequence of preferred contents” as recited by independent claims 1, 27 and 35. LuVogt et al. (US 20130290339 A1) is the closest available prior art. Luvogt teaches determining a sequence of preferred contents from the contents in the content set according to the feedback information which includes the display information and click information, but fails to distinctly disclose “determining a first content having a highest attention degree among the contents of which displaying frequencies exceed a predetermined threshold, a respective attention degree being associated with a ratio of a respective clicking frequency to a respective displaying frequency of a respective content; assigning a recommendation probability to one or more second contents of which displaying frequencies are less than the predetermined threshold; determining a preferable recommendation probability based on the recommendation probability; assigning the preferable recommendation probability to the first content; and selecting one content from the first content and the one or more second contents based on the recommendation probability and the preferable recommendation probability as a first preferred content in the sequence of preferred contents”. 
Also, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record, the combination of Moradi et al. (US 20140136554 A1), Galai et al. (US 20150269488 A1) and Sharp et al. (US 20140280120 A1), even including LuVogt. 
Independent claims 27 and 35 are indicated as containing allowable subject matter for the reasons cited for claim 1. The remaining claims are allowable because they depend on one of allowable independent claims 1, 27 and 35. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is (571)272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on 303-297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129